FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                       December 31, 2015
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
RICHARD DEWRAY HACKFORD,

     Plaintiff - Appellant,

v.                                                        No. 15-4106
                                                 (D.C. No. 2:14-CV-00872-RJS)
STATE OF UTAH; GARY HERBERT;                                (D. Utah)
SEAN D. REYES; JEANNINE
STRASBURG; BRAD DRAPER; TOM
KOSMACK; JOEL D. BERRETT; MIKE
KENDALL; DUCHESNE COUNTY;
UINTAH COUNTY; VERNAL CITY;
ROOSEVELT CITY; PETE BUTCHER;
JOE MOYNIER; SPLIT MOUNTAIN
YOUTH CENTER; THE CORPORATION
OF THE PRESIDENT OF THE CHURCH
OF JESUS CHRIST OF LATTER-DAY
SAINTS; UTE INDIAN TRIBE,

     Defendants - Appellees.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________




      *
         After examining the appellant’s brief and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Richard Dewray Hackford, pro se, appeals the district court’s order dismissing

his claims. Hackford’s brief does not adequately present an argument that the district

court erred, so we affirm.

      Hackford sued the State of Utah and various others in an effort to compel the

United States Secretary of the Interior to revisit certain actions taken under the 1954

Ute Partition and Termination Act, 25 U.S.C. §§ 677-677aa.1 Upon a magistrate’s

recommendation to dismiss the action for failing to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii), the district court issued a detailed order dismissing some of

Hackford’s claims with prejudice and some without prejudice. The court explained

the deficiencies of the claims it dismissed without prejudice and gave Hackford thirty

days to amend them. Hackford appealed before the thirty days had passed, but his

appeal was quickly dismissed for lack of a final decision. See Hackford v. Utah,

No. 15-4090, Order at 2-3 (10th Cir. July 13, 2015). When Hackford failed to amend

his remaining claims, the district court dismissed them with prejudice. Hackford now

appeals that order.

      Hackford does not have a lawyer, so we construe his arguments liberally and

hold his brief to a less stringent standard than those drafted by attorneys. Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we cannot

search the record and create arguments for him. Id. Instead, Hackford must follow

the same rules of procedure that govern all litigants. See id. And as with any


      1
         As the district court correctly noted, Hackford failed to name the Secretary of
the Interior as a defendant.
                                           2
litigant, we will decline to consider arguments Hackford does not adequately present

in his brief. See Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).

       Hackford does not advance a reasoned argument in his brief that the district

court erred by dismissing his claims. Instead, he simply repeats many of the

conclusory allegations in his amended complaint and asks this court for similar relief.

Moreover, Hackford has failed to comply with Rule 28, which applies equally to pro

se litigants, because he does not direct us to the relevant parts of the record, cite legal

authority, state the applicable standard of review, or explain the basis for this court’s

jurisdiction. See Fed. R. App. P. 28(a); Garrett, 425 F.3d at 841 (stating “Rule 28

. . . applies equally to pro se litigants” (internal quotation marks omitted)).

       In short, Hackford has forfeited any argument that the district court erred by

failing to adequately present it in his brief. See Bronson, 500 F.3d at 1105

(appellants forfeited an argument by failing to adequately present it in their opening

brief). We therefore affirm the district court’s order of dismissal.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                             3